UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4352



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

MARK IVAN MCCLELLAND,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-04-130)


Submitted:   December 30, 2005            Decided:   January 24, 2006


Before LUTTIG, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Michael L. Desautels, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, John L. File, Assistant United States
Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Mark    Ivan   McClelland     appeals       the    57-month    sentence

imposed following his guilty plea to possession with intent to

distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) (2000).

He   raises    two    issues    on   appeal,      contending       that:     (1)   the

retroactive application of the remedial holding of United States v.

Booker, 543 U.S. 220 (2005), violates ex post facto and due process

principles; and (2) his sentence, imposed by the district court

after   considering       the    sentencing       guidelines      as   advisory,    is

unreasonable.        Finding no merit to McClelland’s claims, we affirm.

              In McClelland’s first claim, he argues that his due

process rights, in conjunction with ex post facto principles, are

violated by the imposition of a sentence under the Supreme Court’s

remedial decision in Booker (referring to the Court’s opinion
expressed     through    Justice      Breyer,     which    makes    the    guidelines

advisory rather than mandatory), rather than under the mandatory

guidelines     applicable       at   the   time    of   his     offense.     We    have

thoroughly reviewed McClelland’s claim and find it to be without
merit based on the reasoning of our sister circuits.                       See United
States v. Dupas, 419 F.3d 916, 919-21 (9th Cir. 2005) (rejecting ex

post facto claim); United States v. Jamison, 416 F.3d 538, 539-40

(7th Cir. 2005) (same); United States v. Lata, 415 F.3d 107, 110-12

(1st Cir. 2005) (same); United States v. Scroggins, 411 F.3d 572,

576 (5th Cir. 2005) (same); United States v. Duncan, 400 F.3d 1297,

1306-08 (11th Cir.) (same), cert. denied, 126 S. Ct. (2005).




                                       - 2 -
          Turning   to   McClelland’s    second   claim,    we   note   that

McClelland’s sentencing occurred on March 16, 2005, after the

Supreme Court’s decision in Booker. The court sentenced McClelland

only after considering and examining the sentencing guidelines and

the factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2005), as instructed by Booker.    The court sentenced McClelland at

the bottom of the applicable guideline range and well within the

twenty-year statutory maximum.      We cannot conclude under these

circumstances that McClelland’s 57-month sentence is unreasonable.

          Accordingly,    we   affirm    McClelland’s      sentence.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                 - 3 -